Case: 10-30753 Document: 00511454486 Page: 1 Date Filed: 04/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 22, 2011
                                     No. 10-30753
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

BARON JOHNSON,

                                                   Plaintiff-Appellant

v.

JAMES M LEBLANC; RICHARD L STALDER; JOHNNY CREED; HARVEY
STATE BUILDING; BUREAU OF HUMAN RIGHTS, Department of Health and
Hospitals; ET AL,

                                                   Defendants-Appellees


                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:10-CV-1734


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Baron Johnson, a former Louisiana state prisoner, appearing pro se and
in forma pauperis, appeals the district court’s dismissal of his civil action against
various public officials, entities, and buildings. The district court dismissed
Johnson’s complaint for failure to set forth a comprehensible cause of action.
Johnson fails to provide a coherent argument that adequately addresses the



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-30753 Document: 00511454486 Page: 2 Date Filed: 04/22/2011

                                  No. 10-30753

district court’s analysis of this issue. See F ED. R. A PP. P. 28(a)(9); Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). As Johnson has failed to
adequately brief a challenge to the district court’s decision, his appeal is without
arguable merit and, therefore, is dismissed as frivolous. See Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983); 5 TH C IR. R. 42.2.
      Johnson is warned that the filing of further frivolous appeals will result
in sanctions. See Farguson v. MBank Houston, N.A., 808 F.2d 358, 359-60 (5th
Cir. 1986). These sanctions may include dismissal, monetary sanctions, and
restrictions on his ability to file pleadings in this court and any court subject to
this court’s jurisdiction.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2